Honorable James C. Kirkpatrick Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 14, 79th General Assembly, First Regular Session. The ballot title is:
         Authorizes counties to issue utility or airport revenue bonds with voter approval; authorizes governing bodies of counties and municipalities to issue industrial development revenue bonds.
Yours very truly,
                                  JOHN ASHCROFT Attorney General